t c summary opinion united_states tax_court lauren elizabeth miller petitioner v commissioner of internal revenue respondent docket no 11018-13s filed date john paul barrie for petitioner eugene a kornel and rebekah a myers for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by unless otherwise indicated section references are to the internal revenue continued any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for and an accuracy-related_penalty of dollar_figure pursuant to sec_6662 petitioner filed a timely petition for redetermination with the court pursuant to sec_6213 at the time the petition was filed petitioner resided in new york the issues for decision are whether petitioner is entitled to a deduction for unreimbursed employee business_expenses reported on schedule a itemized_deductions and liable for an accuracy-related_penalty under sec_6662 background some of the facts have been stipulated and are so found the stipulation of facts the first supplemental stipulation of facts and the accompanying exhibits are incorporated herein by this reference continued code code as amended and in effect for and rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar i petitioner’s employment brandingiron worldwide inc biw is headquartered in los angeles california and provides public relations marketing and advertising services in early jorg wallrabe biw’s owner and president hired petitioner to serve as the company’s account director in new york city petitioner was responsible for managing existing client accounts hosting press events producing style guides and assisting clients with product line development and communications she was also expected to attempt to recruit new clients at the time she was hired petitioner was biw’s only employee in new york biw did not have an office space in new york city and petitioner initially was required to work out of a client’s showroom biw’s relationship with that client ended shortly after petitioner was hired and mr wallrabe then asked her to work from her studio apartment until he could obtain commercial office space biw never obtained its own office space and petitioner used part of her apartment as an office throughout biw listed petitioner’s apartment address and telephone number on its web site as the address and phone number for its new york office petitioner usually worked weekdays between a m and p m but she generally was expected to be available at all times ii petitioner’s expenses a petitioner’s apartment the layout petitioner’s studio apartment was a single room with a total living area of square feet she provided a sketch of the apartment in which the space is divided into three equal sections an entryway a bathroom and a kitchen area office space including a desk two shelving units a bookcase and a sofa and a bedroom area including a platform bed and dressers petitioner had to pass through the office space to get to the bedroom area use of the office space petitioner frequently met with biw clients in the office space and she performed work for biw using a computer on the desk the bookcase and shelving units were used to store books magazines supplies and samples related to petitioner’s work for biw and its clients although she used the office space primarily for business purposes she occasionally used the space for personal purposes apartment expenses petitioner paid rent of dollar_figure and cleaning service charges of dollar_figure during she also paid dollar_figure to timewarner cable timewarner for a package of services that included cable television a telephone line and wireless internet access petitioner used the cable television exclusively for personal_use the telephone line exclusively for business purposes and the wireless internet access for both personal and business purposes petitioner estimated that approximately of her wireless internet use was business related b transportation and meals and entertainment_expenses petitioner attempted to recruit new clients for biw by visiting showrooms attending meetings and taking potential clients to lunch she normally traveled by taxi to these meetings c uniforms biw specified the style and color of clothing that employees were expected to wear to biw events and productions employees were not obliged to display a biw logo or similar distinctive marking on their clothing during petitioner purchased three black evening dresses to wear to biw events although petitioner acknowledged that the dresses were suitable for personal_use she testified that she wore the dresses only to biw events because they did not fall within her personal aesthetic d cellular phone petitioner paid dollar_figure to verizon wireless for cellular phone service from july through date she used her cellular phone for both business and personal purposes iii biw’s reimbursement of employee_expenses biw did not maintain a formal employee expense reimbursement policy petitioner understood that biw was struggling financially that the company’s business was not growing particularly in new york and that she would be reimbursed only for expenses that biw could itemize and bill directly to its clients the record includes three expense reports that petitioner submitted to biw for relatively modest expenditures eg taxi fares and small gifts to clients that she made in february may and date although petitioner had numerous conversations with mr wallrabe about the need for a formal office space he repeatedly assured her that the company was on the verge of renting commercial space biw did not reimburse petitioner for any of the expenses related to her apartment or her attempts to recruit new clients petitioner’s parents paid her verizon wireless charges for the first six months of iv petitioner’s records a original records petitioner testified that she maintained complete and accurate records in respect of her business_expenses for including meeting logs receipts and invoices for various expenditures and reimbursements from biw petitioner lost most of her business records when she moved to a new apartment in including records of reimbursements that she received from biw b spreadsheets petitioner produced three spreadsheets that were created in the spring of in conjunction with the preparation of her tax_return the first spreadsheet lists the amounts petitioner paid during for rent electric utility charges cleaning services and timewarner and verizon wireless charges the second spreadsheet lists miscellaneous expenditures related to petitioner’s work for biw as follows taxi fares of dollar_figure meals and entertainment_expenses of dollar_figure uniform expenses of dollar_figure office supplies of dollar_figure and r d of dollar_figure the spreadsheet lists the date and amount of each expenditure but it does not identify the business_purpose for individual expenditures the third spreadsheet provides a breakdown of the amounts that petitioner paid to timewarner and verizon wireless c checking account statements petitioner’s monthly checking account statements for show that biw normally paid her by wire transfer a comparison of the amounts that biw transferred to petitioner’s account during and the wages that biw reported on form_w-2 wage and tax statement for that year suggests that biw did not reimburse her for many of her employment-related_expenses the account statements show that petitioner took numerous taxi trips around new york city she occasionally dined out and she purchased clothing and office supplies the account statements corroborate most if not all of the expenses that petitioner reported on her spreadsheets for rent cleaning services and timewarner and verizon wireless charges v tax_return on her timely filed form_1040 u s individual_income_tax_return petitioner reported wage income of dollar_figure and she claimed a deduction of dollar_figure on schedule a for unreimbursed employee business_expenses before the application of the floor prescribed in sec_67 petitioner attached form_2106 employee business_expenses to her return listing the following parking fees tolls and transportation_expenses of dollar_figure meals and entertainment_expenses of dollar_figure before the application of the limitation prescribed in sec_274 and unspecified expenses of dollar_figure vi tax_return preparation petitioner provided her tax records including original receipts and invoices of her business_expenses for to michael letta mr letta used turbotax software to prepare and electronically file petitioner’s tax_return mr letta earned a bachelor’s degree from ohio state university and is a certified_public_accountant at the time of trial mr letta was working as the chief financial officer for charity water in new york he testified that he reviewed petitioner’s tax records considered them to be complete and accurate and discussed the return with her before filing it when he learned that many of petitioner’s original tax records had been lost mr letta contacted turbotax in what turned out to be an unsuccessful attempt to retrieve worksheets that he completed while preparing the return for electronic_filing vii notice_of_deficiency respondent disallowed the deduction that petitioner claimed on schedule a for unreimbursed employee business_expenses on the alternative grounds that she failed to substantiate the expenses and the expenses were not ordinary and petitioner married mr letta in date necessary business_expenses within the meaning of sec_162 respondent computed petitioner’s tax_liability for after allowing her a standard_deduction of dollar_figure discussion as a general_rule the commissioner’s determination of a taxpayer’s liability in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is incorrect rule a 290_us_111 as discussed in detail below petitioner did not comply with the code’s substantiation requirements and has not maintained all required records therefore the burden_of_proof as to any relevant factual issue does not shift to respondent under sec_7491 see sec_7491 and 116_tc_438 deductions are a matter of legislative grace and the taxpayer generally bears the burden of proving entitlement to any deduction claimed rule a 503_us_79 292_us_435 a taxpayer must substantiate deductions claimed by keeping and producing adequate_records that enable the commissioner to determine the taxpayer’s correct_tax liability sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to a statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred sec_6001 hradesky v commissioner t c pincite when a taxpayer establishes that he or she paid_or_incurred a deductible expense but fails to establish the amount of the deduction the court normally may estimate the amount allowable as a deduction 39_f2d_540 2d cir 85_tc_731 there must be sufficient evidence in the record however to permit the court to conclude that a deductible expense was paid_or_incurred in at least the amount allowed 245_f2d_559 5th cir i unreimbursed employee business_expenses under sec_162 a deduction is allowed for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business the determination of whether an expenditure satisfies the requirements for deductibility under sec_162 is a question of fact see 320_us_467 the term trade_or_business includes performing services as an employee 54_tc_374 however expenses for which an employee could claim reimbursement from his or her employer but does not are not ordinary and necessary expenses see 24_tc_21 a deduction normally is not available for personal living or family_expenses sec_262 sec_274 prescribes stringent substantiation requirements to be met before a taxpayer may deduct certain categories of expenses including transportation_expenses meals and entertainment expenditures and expenses related to the use of listed_property as defined in sec_280f see 50_tc_823 aff’d 412_f2d_201 2d cir as relevant here the term listed_property includes inter alia cellular phones sec_280f to satisfy the requirements of sec_274 a taxpayer generally must maintain records and documentary_evidence which in combination are sufficient to establish the amount date and business_purpose for a covered expenditure or business use of listed_property sec_1_274-5t temporary income_tax regs fed reg date sec_1_274-5t temporary income_tax regs fed reg date provides in relevant part that adequate_records generally consist of an account book a diary a log a statement of expense trip sheets or a similar record made at or near the time of the expenditure or use along with supporting documentary_evidence the court may not use the rule established in cohan v commissioner f 2d pincite to estimate expenses covered by sec_274 sanford v commissioner t c pincite sec_1_274-5t temporary income_tax regs fed reg date taxpayers lacking a contemporaneous log are expected to maintain a record created as near in time as possible to the particular expenditure or business use including the elements outlined above supported by corroborative documentary_evidence that carries with it a high degree of probative value sec_1_274-5t temporary income_tax regs fed reg date a business use of home a taxpayer generally is not entitled to deduct any expenses related to a dwelling_unit used as a residence during the taxable_year sec_280a expenses attributable to a home_office are excepted from this general_rule however if the expenses are allocable to a portion of the dwelling_unit which is exclusively used on a regular basis as the principal_place_of_business for the taxpayer’s trade_or_business sec_280a 125_tc_271 if the taxpayer is an employee the exception under sec_280a will apply only if the exclusive use of the office space is for the convenience of the taxpayer’s employer 94_tc_348 biw listed petitioner’s apartment address on its web site as the address for its new york office petitioner testified credibly that she regularly used one-third of her apartment space as an office to conduct biw business she met with clients there and she was expected to be available to work well into the evening on this record we are persuaded that petitioner’s apartment was her principal_place_of_business that she was obliged to use the space as an office for the convenience and benefit of biw and that biw was not able or willing to reimburse her for any of her apartment-related expenses including the timewarner charges discussed below although petitioner admitted that she used portions of the office space for nonbusiness purposes we find that her personal_use of the space was de_minimis and wholly attributable to the practicalities of living in a studio apartment of such modest dimensions see hughes v commissioner tcmemo_1981_140 petitioner paid rent of dollar_figure and cleaning service charges of dollar_figure during consistent with the preceding discussion we hold that petitioner is entitled to a deduction of dollar_figure for the business use of her apartment ie one- third of her rent and cleaning service charges for the year b timewarner charges petitioner paid dollar_figure to timewarner for a package of services that included cable television a telephone line and wireless internet access although the record is not entirely clear as to the precise allocation of the timewarner charges among the three services there is sufficient evidence in the record to justify dividing the charges equally among them petitioner admitted that she used the cable television service exclusively for personal_use consequently she is not entitled to deduct the portion of the timewarner charges attributable to cable television see sec_262 petitioner testified credibly that the apartment telephone line was used exclusively for business purposes indeed biw listed petitioner’s telephone number on its web site as the contact number for its new york office under the circumstances we conclude that maintaining the telephone line was an ordinary and necessary business_expense see eg trescott v commissioner tcmemo_2012_321 at sec_262 provides that any charge for basic local_telephone_service with respect to the first telephone line provided to a taxpayer’s residence shall be treated as a nondeductible personal_expense although petitioner provided some information related to the breakdown of the timewarner charges for the telephone line the record is silent regarding the exact charge if any for local_telephone_service under the circumstances we will apply the cohan_rule and estimate the amount allowable as a deduction allocating one-half of the charge for the telephone line to local_telephone_service we hold that petitioner is entitled to a deduction of dollar_figure for the telephone line petitioner testified credibly that she used the wireless internet service for both personal and business purposes she estimated that approximately of her wireless internet use was business related although petitioner did not offer a log or other record of her wireless internet use we have held that internet access expenses are not subject_to the strict substantiation requirements of sec_274 see noz v commissioner tcmemo_2012_272 at and cases cited thereat considering all the circumstances we conclude that the cost of wireless internet access was an ordinary and necessary business_expense and we accept as reasonable petitioner’s estimate that approximately of her wireless internet use was business related as a result she is entitled to a deduction of dollar_figure ie of the timewarner charges attributable to that service considering the constant evolution of telecommunications systems and the manner in which consumers pay for various telecommunications services it may be that petitioner simply paid a flat rate for the telephone line lacking a definitive breakdown of the charges however we will assume that one-half of the charge for the telephone line is attributable to local phone service c electric utility charges petitioner produced a spreadsheet indicating that she paid dollar_figure for electric utility charges for her apartment during although we do not doubt that petitioner paid electric utility charges she did not offer any testimony or additional documentation such as paid receipts or copies of her electric bills to substantiate the expense without more we are unable to apply the cohan_rule to estimate the amount of a deduction for electric utility charges and no deduction is allowed for this item d meals and entertainment and transportation_expenses petitioner claimed deductions of dollar_figure and dollar_figure for meals and entertainment and transportation_expenses respectively although petitioner’s bank statements show that she dined out on occasion and took numerous trips by taxi deductions for such expenses are subject_to the strict substantiation requirements of sec_274 petitioner failed however to provide any logs or other records original or reconstructed in support of her testimony that the expenditures had a business_purpose in the absence of corroborating evidence supporting petitioner’s statement respondent’s determination disallowing a deduction for meals and entertainment and transportation_expenses is sustained e cellular phone charges petitioner paid dollar_figure to verizon wireless for cellular phone service during the second half of as previously mentioned cellular phones constitute listed_property under sec_280f as in effect during and therefore cellular phone expenses are subject_to the strict substantiation requirements of sec_274 although petitioner admitted that she used her cellular phone for both business and personal purposes she did not produce a written log a reasonable reconstruction of the same or other secondary evidence corroborating her testimony that would satisfy the requirements of sec_274 as a result we conclude that she is not entitled to a deduction for cellular phone expenses f uniform expenses petitioner maintains that she is entitled to a deduction of dollar_figure for evening dresses that she purchased to attend biw events during the cost of clothing required or essential in an employment and which are not suitable for general or although it is of no help to petitioner we note that sec_280f was amended by the small_business jobs_act of pub_l_no sec_2043 sec_124 stat pincite which removed cellular phones and similar telecommunications equipment from the definition of listed_property the amendment is effective for taxable years beginning after date id sec_2043 personal wear and not so worn is a deductible item in arriving at taxable net_income 30_tc_757 see wasik v commissioner tcmemo_2007_148 beckey v commissioner tcmemo_1994_514 the record reflects that petitioner was not required to wear a uniform to work and she admitted that the dresses that she purchased and wore to biw events were also suitable for personal wear therefore petitioner is not entitled to a deduction for these items see sec_262 g office supplies and r d petitioner claimed a deduction for office supplies of dollar_figure and r d of dollar_figure although petitioner’s checking account statements show that she made purchases at office supply stores there is no evidence in the record describing the specific items that she purchased nor did she refer to these items when she testified at trial under the circumstances we are unable to determine whether the items constitute ordinary and necessary business_expenses that may be deducted pursuant to sec_162 accordingly we sustain respondent’s determination disallowing a deduction for office supplies and r d expenses ii accuracy-related_penalty sec_6662 and b and imposes a penalty equal to of the amount of any underpayment_of_tax that is attributable to among other things negligence or disregard of rules or regulations or any substantial_understatement_of_income_tax the term negligence includes any failure to make a reasonable attempt to comply with tax laws and disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 an understatement means the excess of the amount of the tax required to be shown on the return over the amount of the tax imposed which is shown on the return reduced by any rebate sec_6662 an understatement is substantial in the case of an individual if the amount of the understatement for the taxable_year exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 with respect to an individual taxpayer’s liability for any penalty sec_7491 places on the commissioner the burden of production thereby requiring the commissioner to come forward with sufficient evidence indicating that it is appropriate to impose the penalty higbee v commissioner t c pincite once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect id pincite see rule a welch v helvering u s pincite we assume for the sake of discussion that respondent has discharged his burden of production under sec_7491 by showing that petitioner had a continued sec_6664 provides an exception to the imposition of the accuracy- related penalty if the taxpayer establishes that there was reasonable_cause for and the taxpayer acted in good_faith with respect to the underpayment sec_1 a income_tax regs the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account the pertinent facts and circumstances sec_1_6664-4 income_tax regs reliance on a tax professional may demonstrate that the taxpayer had reasonable_cause and acted in good_faith where the taxpayer establishes that the adviser was a competent professional with sufficient expertise to justify the taxpayer’s reliance the taxpayer provided the adviser with necessary and accurate information and the taxpayer actually relied in good_faith on the adviser’s judgment 133_tc_112 115_tc_457 petitioner provided her tax records to mr letta a certified_public_accountant and she consulted with him regarding deductions for her business_expenses mr letta reviewed petitioner’s tax records considered them to be complete and accurate and discussed the return with her before filing it when he continued substantial_understatement for learned that many of petitioner’s original tax records had been lost mr letta contacted turbotax in an ultimately unsuccessful attempt to retrieve worksheets that he completed while preparing the return for electronic_filing considering all the circumstances we conclude that petitioner reasonably relied on mr letta to assist her in preparing a proper tax_return for we likewise conclude that there was reasonable_cause for and petitioner acted in good_faith with respect to the underpayment in this case sec_1_6664-4 income_tax regs consequently we hold that petitioner is not liable for an accuracy-related_penalty for to reflect the foregoing decision will be entered under rule
